 Case 3:96-cr-00066-REP Document 1969 Filed 10/08/20 Page 1 of 2 PageID# 1035




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division


UNITED STATES OF AMERICA

v.                                         Criminal No. 3:96cr66-20

LLEWELLEN F. SMITH


                                MEMORANDUM OPINION

      Having considered the DEFENDANT'S MOTION TO REDUCE SENTENCE

PURSUANT TO THE FIRST STEP ACT OF 2018 (ECF No. 1947), the RESPONSE

OF THE UNITED STATES TO DEFENDANT'S MOTION TO REDUCE SENTENCE

PURSUANT TO THE FIRST STEP ACT OF 2018                    (ECF No.   1948),     the

DEFENDANT'S REPLY TO GOVERNMENT RESPONSE TO HIS MOTION TO REDUCE

SENTENCE (ECF No. 1955), the FIRST STEP ACT AMENDMENT APPLICATION

WORKSHEET (ECF No. 1941), as well as the presentence report and

the exhibits attached to the defendant's motion,                  it is hereby

ORDERED that the DEFENDANT'S MOTION TO REDUCE SENTENCE PURSUANT TO

THE   FIRST   STEP   ACT   OF   2018   (ECF No.   1947)    is   granted   for   the

following reasons.

      The United States agrees that the defendant is eligible for

relief.   By virtue of the First Step Act, the applicable guidelines

have been reduced from 262-327 months to 210-260 months.               According

to ECF No. 1941, the defendant has been in federal custody for 23

years, 3 months and 11 days as of December 20, 2019.                      In other
Case 3:96-cr-00066-REP Document 1969 Filed 10/08/20 Page 2 of 2 PageID# 1036
